DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 and 14, 15, 16, 17, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 14, 15, and 19 of copending Application No. 16/766,307 in view of Chen et al (WO 2016/068983) with US 2017/0226360 used for citation purposes. The copending application, Van Aert, teaches an aqueous polyurethane resin (abstract) that is formed from a polyester polyol containing aromatic groups, a polyether polyol, a polyol containing tertiary amino groups, and a polyisocyanate (0019).  Van Aert does not teach the addition of a (meth)acrylate including hydroxy functional groups.
Chen teaches a radiation curable polyurethane dispersed in water (abstract) that is formed from a diisocyanate, a polyol, and an acrylate or methacrylate having an acrylate or methacrylate functional group and at least 2 hydroxyl groups (abstract) forming a urethane having an ionic group (abstract).  Chen teaches the motivation for adding the (meth)acrylate compound to be because it improves the decap performance (0032).  Van Aert and Chen are analogous in the art of aqueous urethane compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the monomer of Chen in the process of Van Aert, thereby obtaining the present invention.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0226360) in view of Subramanian et al (US 2013/0011590).
With regards to claims 13-15, Chen teaches a radiation curable polyurethane resin in water (abstract) that is formed by reacting a diisocyanate, a polyol, an acrylate of methacrylate having at least two functional groups, and a compound having an ionic group (abstract) wherein the polyol contains polyester polyols, polyether polyols and mixtures thereof (0036).  Chen teaches the urethane to be formed from hexamethylene diisocyanate (HDI) with a polyether polyol (polypropylene glycol (PPG)), a polyol containing an ionic group (dimethylol propanoic acid (DMPA)), and a hydroxy acrylate (3-(acryloxy)-2-hydroxypropyl methacrylate (0061 table 1).
Chen does not teach the addition of the polyester polyol as claimed.
Subramanian teaches an aqueous polyurethane coating composition (abstract) wherein the polyurethane is a reaction product of a polyisocyanate, a polyol and an isocyanate reactive component having an ionic group (0021).  Subramanian teaches the polyol to be a polyester polyol that is prepared from an aromatic polycarboxylic acid a polyol (0031).  Subramanian teaches the polycarboxylic acid to include terephthalic, pthalic, or isophthalic acid (0030).  Subramanian teaches the motivation for using this polyol to be because it provides for a dispersion that provides for a cured coating film exhibiting decreased hardness, increased flexibility, increased impact resistance, good substrate adhesion in severe environments, increased abrasion resistance, and increased solvent resistance (0012).  Chen and Subramanian are analogous in the art of aqueous polyurethane resin compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the polyester polyol, thereby obtaining the present invention.
With regards to claims 16 and 17, Chen teaches the polyether polyol to include Ymer N-120 (0061 table 1) as applicants cite in the specification as being the preferred compound.
With regards to claims 18 and 19, Chen teaches the (meth)acrylate compound to have two hydroxyl functional groups (abstract).
With regards to claims 20-23, Chen teaches the polyol to have either a cationic or anionic group (0043).
With regards to claims 24-26, Chen teaches the polyurethane composition to contain a co-solvent (0007) that are organic solvents (0009) such as alcohols (reading on water soluble) (0009).
With regards to claims 27 and 28, Chen teaches the composition to further include a pigment (0015).
With regards to claims 29 and 30, Chen teaches the composition to include a photoinitiator (0007).
With regards to claim 31, Chen teaches the polyurethane resin to be for an inkjet ink (title).
With regards to claim 32, Chen teaches the process for using the inkjet in described above to include applying the composition to a substrate using an inkjet printer followed by exposing it to curing using radiation (0051-0052).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763